PER CURIAM.
Talmadge Hayes filed a motion for post-conviction relief while his direct appeal to this court was pending and without jurisdiction having been relinquished to the trial court to consider the motion. We affirm the denial of the motion because the trial court was without jurisdiction to consider it. State v. Meneses, 392 So.2d 905 (Fla.1981); Bryan v. State, 470 So.2d 864 (Fla. 2d DCA 1985). Our affirmance is without prejudice to Hayes’ right to file a sufficient motion after disposition of his pending appeal, and the return of jurisdiction to the trial court.
SCHOONOVER, C.J., and CAMPBELL and HALL, JJ., concur.